DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-15 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 13 fail to conform with US Practice with respect to identifying claim dependencies because they consist of multiple dependent claims.  See MPEP § 608.01(n).
 With respect to Claim 15, the phrase “wherein it further comprises” is unclear regarding to what “it” specifically refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuka Systems (DE 202011052222).
With respect to independent Claim 1, Kuka Systems discloses the limitations of independent Claim 1 as follows:
A vehicle body assembly station comprising	 
a main transport assembly for conveying a vehicle body along a first direction D1,	(See Pars. 0027; Figs. 1, 2; Ref. Numerals 4(vehicle body), 5(main transport assembly), 26(D1, first direction)
the assembly station including at least one assembly robot arranged such that at least one part thereof can be moved along a second direction D2,	(See Pars. 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "<-->"(D2, second direction)
wherein the assembly station further includes a temporary transport assembly, on which the assembly robot is arranged, that creates a new coordinate reference system under which the assembly robot perform operations,	(See Pars. 0032, 0033, 0037); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "workpiece machining"(perform operations)
the operation of said temporary transport assembly being more accurate than that of the main transport assembly for moving the vehicle body independently from the main transport assembly while the assembly robot is performing operations on the vehicle body.	(This limitation is an intended result and does not carry any patentable weight.)

With respect to Claim 3, which depends from independent Claim 1, Kuka Systems teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Kuka Systems discloses:
The assembly station of claim 1, wherein the temporary transport assembly comprises at least one moving device displaceably mounted on corresponding robot tracks,	(See Pars. 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "<-->"(D2, second direction)
with at least one assembly robot being mounted on said corresponding robot tracks to move along said second direction D2.	(See Pars. 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "<-->"(D2, second direction)

With respect to Claim 7, which ultimately depends from independent Claim 1, Kuka Systems teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Kuka Systems discloses:
The assembly station of any of claim 4, wherein at least one assembly robot is arranged fixed to the carrying platform. (See Pars. 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "<-->"(D2, second direction)

With respect to Claim 12, which depends from independent Claim 1, Kuka Systems teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 12, Kuka Systems discloses:
The assembly station of any of the preceding claims, wherein the assembly robot is arranged such that it can be displaced relative to the robot track. (See Pars. 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "<-->"(D2, second direction)

With respect to Claim 13, which depends from independent Claim 1, Kuka Systems teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 13, Kuka Systems discloses:
The assembly station of the preceding claims, wherein said first and second directions D1, D2 are at least substantially parallel to each other.	(See Pars. 0027, 0032, 0033); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly),  26(D1, first direction), "<-->"(D2, second direction)

With respect to independent Claim 14, Kuka Systems discloses the limitations of independent Claim 14 as follows:
A method for assembling a vehicle body comprising:
conveying the vehicle body by a main transport assembly through at least one assembly station along a first direction in which at least one assembly robot is arranged such that at least one part thereof can be moved along a second direction D2,	(See Pars. 0027, 0032, 0033); Figs. 1, 2; Ref. Numerals 4(vehicle body), 5(main transport assembly), 15,16(assembly robots), 17(temporary transport assembly), 26(D1, first direction), "<-->"(D2, second direction)
moving the vehicle body, by a temporary transport assembly, on which the assembly robot is arranged, whose operation is more accurate than that of the main transport assembly for moving the vehicle body independently from the main means transport assembly while the assembly robot is performing operations on the vehicle body,	(See Pars. 0032, 0033, 0037); Figs. 1, 2; Ref. Numerals 4(vehicle body), 5(main transport assembly), 15,16(assembly robots), 17(temporary transport assembly), "workpiece machining"(perform operations)
said temporary transport assembly creating a new coordinate reference system under which the assembly robot perform operations; and	(See Pars. 0032, 0033, 0037); Figs. 1, 2; Ref. Numerals 15,16(assembly robots), 17(temporary transport assembly), "workpiece machining"(perform operations)
performing assembling operations on the vehicle body by at least one assembly robot.  (See Pars. 0032, 0033, 0037); Figs. 1, 2; Ref. Numerals 4(vehicle body), 5(main transport assembly), 15,16(assembly robots), 17(temporary transport assembly), "workpiece machining"(perform operations) 

With respect to Claim 15, which depends from independent Claim 14, Kuka Systems teaches all of the limitations of Claim 14 which are incorporated herein by reference.  With respect to Claim 15, Kuka Systems discloses:
The method of claim 14, wherein it further comprises conveying the vehicle body, once assembly operations on the vehicle body have been completed, again by the main transport assembly.	(See Pars. 0027; Figs. 1, 2; Ref. Numerals 4(vehicle body), 5(main transport assembly), 26(D1, first direction)


Allowable Subject Matter
Claims 2, 4-6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims would be allowable because they contain subject matter that was neither disclosed, nor taught or fairly suggested, in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00sm ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 7, 2022